431 So. 2d 301 (1983)
Michael S. MALCHIODI, Appellant,
v.
Mary M. MALCHIODI, Appellee.
No. 82-1848.
District Court of Appeal of Florida, Third District.
May 13, 1983.
Norman S. Segall, Coral Gables, for appellant.
Mark Casper, Hallandale, for appellee.
Before SCHWARTZ, C.J., and BASKIN and FERGUSON, JJ.
PER CURIAM.
The Shared Parental Responsibility Act  Chapter 82-96, Florida Laws  which took effect July 1, 1982, has no retroactive application to child custody judgments which became final prior to July 1, 1982.
Affirmed.